Citation Nr: 1402308	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-37 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic pain in both hips, including as secondary to service-connected lumbar residuals.

3.  Entitlement to service connection for chronic pain of both shoulders, including as secondary to service-connected lumbar residuals.

4.  Entitlement to service connection for chronic pain of both arms, including as secondary to service-connected lumbar residuals.

5.  Entitlement to service connection for uncontrollable weight gain, including as secondary to service-connected lumbar residuals.

6.  Entitlement to service connection for erectile dysfunction, including as secondary to service-connected lumbar residuals.

7.  Entitlement to service connection for sleep apnea, including as secondary to service-connected lumbar residuals.

8.  Entitlement to service connection for irritable bowel syndrome, including as secondary to service-connected lumbar residuals.

9.  Entitlement to service connection for dysthymic disorder, including as secondary to service-connected lumbar residuals.

10.  Entitlement to service connection for cervical disc disease, including as secondary to service-connected lumbar residuals.

11.  Entitlement to service connection for restless leg syndrome, including as secondary to service-connected lumbar residuals.

12.  Entitlement to an increased evaluation for postoperative residuals of laminectomy with neural foraminal narrowing L5-S1 (low back disability), currently rated 60 percent disabling.  

13.  Entitlement to an increased initial evaluation for radiculopathy of the right lower extremity, currently rated 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

S. Lipstein



INTRODUCTION

The Veteran had active duty from November 1973 to November 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran requested a Board hearing, however, he withdrew that request in December 2012.

On VA Form 9s, dated in September 2010, May 2011, and September 2012, the Veteran indicated that he was only appealing the low back issue.  However the RO has certified to the Board all the issues listed on the title page.  Based on the foregoing, the Board must construe the Veteran's appeal as encompassing all the issues listed on the title page.  Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Marsh v. West, 11 Vet. App. 468, 470-72 (1998).  Accordingly, the Board finds that the issues listed on the title page are on appeal.


FINDINGS OF FACT

1.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of service connection for fibromyalgia.

2.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of service connection for chronic pain in both hips, including as secondary to service-connected lumbar residuals.

3.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of service connection for chronic pain of both shoulders, including as secondary to service-connected lumbar residuals.

4.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of service connection for chronic pain of both arms, including as secondary to service-connected lumbar residuals.

5.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of service connection for uncontrollable weight gain, including as secondary to service-connected lumbar residuals.

6.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of service connection for erectile dysfunction, including as secondary to service-connected lumbar residuals.

7.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of service connection for sleep apnea, including as secondary to service-connected lumbar residuals.

8.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of service connection for irritable bowel syndrome, including as secondary to service-connected lumbar residuals.

9.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of service connection for dysthymic disorder, including as secondary to service-connected lumbar residuals.

10.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of service connection for cervical disc disease, including as secondary to service-connected lumbar residuals.

11.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of service connection for restless leg syndrome, including as secondary to service-connected lumbar residuals.

12.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of an increased evaluation for a low back disability.  

13.  In October 2013, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to an increased initial evaluation for radiculopathy of the right lower extremity.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for fibromyalgia.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

2.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for chronic pain in both hips, including as secondary to service-connected lumbar residuals.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

3.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for chronic pain in both shoulders, including as secondary to service-connected lumbar residuals.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

4.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for chronic pain in both arms, including as secondary to service-connected lumbar residuals.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

5.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for uncontrollable weight gain, including as secondary to service-connected lumbar residuals.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

6.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for erectile dysfunction, including as secondary to service-connected lumbar residuals.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

7.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for sleep apnea, including as secondary to service-connected lumbar residuals.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

8.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for irritable bowel syndrome, including as secondary to service-connected lumbar residuals.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

9.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for dysthymic disorder, including as secondary to service-connected lumbar residuals.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

10.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for cervical disc disease, including as secondary to service-connected lumbar residuals.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

11.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for restless leg syndrome, including as secondary to service-connected lumbar residuals.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

12.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased evaluation for low back disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).

13.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an increased initial evaluation for radiculopathy of the right lower extremity.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In October 2013, following the issuance of an October 2012 supplemental statement of the case that addressed all the issues listed on the title page, the Veteran's representative indicated that the Veteran wished to withdraw his appeal of service connection for fibromyalgia, chronic pain in both hips, chronic pain of both shoulders, chronic pain of both arms, uncontrollable weight gain, erectile dysfunction, sleep apnea, irritable bowel syndrome, dysthymic disorder, cervical disc disease, restless leg syndrome, an increased evaluation for low back disability, and an increased initial evaluation for right lower extremity radiculopathy.  He thus effectively withdrew his appeal of these issues.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on these matters, and these matters are dismissed.   


ORDER

The appeal of entitlement to service connection for fibromyalgia is dismissed.

The appeal of entitlement to service connection for chronic pain in both hips, including as secondary to service-connected lumbar residuals, is dismissed.

The appeal of entitlement to service connection for chronic pain of both shoulders, including as secondary to service-connected lumbar residuals, is dismissed.

The appeal of entitlement to service connection for chronic pain of both arms, including as secondary to service-connected lumbar residuals, is dismissed.

The appeal of entitlement to service connection for uncontrollable weight gain, including as secondary to service-connected lumbar residuals, is dismissed.

The appeal of entitlement to service connection for erectile dysfunction, including as secondary to service-connected lumbar residuals, is dismissed.

The appeal of entitlement to service connection for sleep apnea, including as secondary to service-connected lumbar residuals, is dismissed.

The appeal of entitlement to service connection for irritable bowel syndrome, including as secondary to service-connected lumbar residuals, is dismissed.

The appeal of entitlement to service connection for dysthymic disorder, including as secondary to service-connected lumbar residuals, is dismissed.

The appeal of entitlement to service connection for cervical disc disease, including as secondary to service-connected lumbar residuals, is dismissed.

The appeal of entitlement to service connection for restless leg syndrome, including as secondary to service-connected lumbar residuals, is dismissed.

The appeal of entitlement to an increased evaluation for a low back disability is dismissed.  


The appeal of entitlement to an increased initial evaluation for radiculopathy of the right lower extremity is dismissed.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


